Case 1:20-mj-00093-JO Document 1 Filed 01/27/20 Page 1 of 4 PagelD #: 1

PH:MJB
F. #2019R01207

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

were terete cerns noone X
UNITED STATES OF AMERICA
- against -
THOMAS WEIR,
Defendant.
we ee ee een xX

EASTERN DISTRICT OF NEW YORK, SS:

AFFIDAVIT AND
COMPLAINT IN SUPPORT
OF AN APPLICATION FOR
AN ARREST WARRANT

(21 U.S.C. § 843(a)(3))

Case No. 20-MJ-93

KOFFIDJE A. DEGBE, being duly sworn, deposes and states that he is a

Special Agent with the United States Drug Enforcement Administration, duly appointed

according to law and acting as such.

In or about and between August 2018 and July 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant THOMAS WEIR, through misrepresentation, fraud, deception and subterfuge, did

knowingly and intentionally obtain possession of quantities of fentanyl, a Schedule IT opioid

and controlled substance.

(Title 21, United States Code, Section 843(a)(3))
The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Special Agent with the United States Drug Enforcement
Administration (“DEA”) and have been since January 2018. During my time as a Special
Agent, I have participated in numerous investigations into the theft of controlled substances
and narcotics trafficking. I am familiar with the facts and circumstances set forth below
from my participation in the investigation, my review of the investigative file and from
reports of other law enforcement officers involved in the investigation.

2. In or about July 2019, the defendant THOMAS WEIR was employed
as a supervising registered nurse by a medical center located in Brooklyn, New York (the
“Medical Center”), and had worked at the Medical Center for approximately twelve years. I
have reviewed video surveillance footage from the Medical Center from Sunday, July 14,
2019. The surveillance footage showed the defendant in the Endoscopy/Ambulatory
Surgery area (the “Surgery Area”) of the Medical Center that day, despite the fact that the
Surgery Area was closed and the defendant was not scheduled to work, and did not work, at
the Medical Center that day. The Medical Center surveillance footage showed the
defendant dressed in casual clothes accessing a Pyxis medication dispensing machine that
contained vials of fentanyl. The Pyxis machine required an employee’s unique code prior to

granting access to the medications therein.

 

1 Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which J am aware.
Case 1:20-mj-00093-JO Document1 Filed 01/27/20 Page 3 of 4 PagelD #: 3

3. A review of a controlled substances audit of Pyxis activity for July 14,
2019, indicated that the defendant, using his unique code, accessed and removed three vials
of fentanyl 100mcg/2ml from the medication dispensing machine located in the Surgery Area
of the Medical Center.

4, On July 15, 2019, when a Medical Center employee asked the
defendant questions related to the defendant’s presence at the Medical Center on July 14,
2019, the defendant admitted to regularly stealing medicine and stated that he had done so
earlier that day, July 15, 2019.

5. I reviewed the Pyxis activity for July 15, 2019, which indicated that the
defendant had removed two vials of fentanyl 100mcg/2ml from the Pyxis machine earlier
that day.

6. I have reviewed records from the Medical Center that indicate that the
defendant removed over 1,000 vials of fentanyl and morphine from Pyxis machines at the

Medical Center from August 2018 through July 2019.
Case 1:20-mj-00093-JO Document1 Filed 01/27/20 Page 4 of 4 PagelD #4

7. On August 13, 2019, federal law enforcement officers conducted a
voluntary interview of the defendant inside his home. During the interview, the defendant
admitted to stealing vials of liquid fentanyl from the Medical Center beginning in August
2018 and injecting himself with the opioid at work and athome. The defendant further
admitted to stealing vials of morphine, also a Schedule II controlled substance, when ‘
fentanyl was not available. In total, the defendant admitted to stealing approximately 800
vials of fentanyl and 3 vials of morphine from the Medical Center.

WHEREFORE, your deponent respectfully requests that the defendant,

THOMAS WEIR, be dealt with according to law.

 

 

Special Agent
United States Drug Enforcement Administration

_Sworn to before me this
27 day of January, 2020

andes

THEHONORAL S | Oye ngre ln
UNITED STATI
EASTERN DIS1
